 



EXHIBIT 10.41
FIFTH AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of February 28, 2006 among NEWPARK
RESOURCES, INC., a Delaware corporation (“Newpark”), each of the other Borrowers
signatory hereto (collectively with Newpark, “Borrower” or “Borrowers”); the
other Loan Parties signatory hereto; JPMORGAN CHASE BANK, N.A. (successor by
merger to Bank One, N.A. (Main Office Chicago)), for itself, as Lender, and as
agent for Lenders (in such capacity, the “Agent”); and the other Lenders
signatory hereto.
     WHEREAS, Borrowers, Loan Parties, Agent and Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of February 25, 2004, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of July 26, 2004, that certain Second Amendment to Amended and Restated
Credit Agreement dated as of March 10, 2005, that certain Third Amendment to
Amended and Restated Credit Agreement dated as of July, 2005 and that certain
Fourth Amendment to Amended and Restated Credit Agreement dated as of January
___, 2005 (as further amended, restated or modified from time to time, the
“Credit Agreement”);
     WHEREAS, Borrowers, Loan Parties, Lenders and Agent desire to amend the
Credit Agreement to allow and provide for the foregoing and certain matters, all
as hereinafter set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
Definitions
     Section 1.01 Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement, as amended hereby.
ARTICLE II
Amendments
     Section 2.01 Amendment of Article I. Effective as of the date hereof, the
definition of “Facility Termination Date” found in Article I of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
     ““Facility Termination Date” means June 25, 2007, or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.”
Fifth Amendment to Amended and
Restated Credit Agreement

1



--------------------------------------------------------------------------------



 



ARTICLE III
Conditions Precedent
     Section 3.01 Conditions. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent, unless specifically
waived by Agent and Lenders:
          (a) Agent shall have received all of the following documents, each
document (unless otherwise indicated) being dated the date hereof, duly
authorized, executed and delivered by the parties thereto, and in form and
substance satisfactory to Agent and Lenders:

  (i)   this Amendment; and     (ii)   such additional documents, instruments
and information as Agent or Lenders or their legal counsel may request.

          (b) The representations and warranties contained herein, in the Credit
Agreement, as amended hereby, and/or in the other Loan Documents shall be true
and correct as of the date hereof as if made on the date hereof, except for such
representations and warranties as by their terms expressly speak as of an
earlier date; and
          (c) All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Agent, Lenders and
their legal counsel.
ARTICLE IV
No Waiver
     Section 4.01 No Waiver. Nothing contained in this Amendment shall be
construed as a waiver by Agent or any Lender of any covenant or provision of the
Credit Agreement, the other Loan Documents, this Amendment or of any other
contract or instrument between any Borrower or any Loan Party and Agent or any
Lender, and the failure of Agent or Lenders at any time or times hereafter to
require strict performance by any Borrower or any Loan Party of any provision
thereof shall not waive, affect or diminish any rights of Agent or Lenders to
thereafter demand strict compliance therewith. Agent and Lenders hereby reserve
all rights granted under the Credit Agreement, the other Loan Documents, this
Amendment and any other contract or instrument between any Borrower or any Loan
Party and Agent or any Lender.
ARTICLE V
Ratifications, Representations and Warranties
     Section 5.01 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement are ratified
and confirmed and shall continue in full force and effect. Additionally, each
Borrower and each Loan Party each hereby ratifies and confirms their
Fifth Amendment to Amended and
Restated Credit Agreement

2



--------------------------------------------------------------------------------



 



agreements under the Credit Agreement and the other Loan Documents as a Borrower
and as a Loan Party, respectively, as of the Closing Date. Each Borrower and
Loan Party hereby agrees that all Liens and security interests securing payment
of the Obligations are hereby collectively renewed, ratified and brought forward
as security for the payment and performance of the Obligations, as the same may
have been modified by the this Amendment and the documents executed in
connection herewith.
     Section 5.02 Ratification of Guaranty. Each Guarantor hereby ratifies and
confirms its guaranty to Agent and Lenders (the “Guaranty”). Each Guarantor
hereby represents and acknowledges that it has no claims, counterclaims,
offsets, credits or defenses to the Loan Documents or the performance of its
obligations thereunder. Furthermore, each Guarantor agrees that nothing
contained in this Amendment shall adversely affect any right or remedy of Agent
or Lenders under the Guaranty. Each Guarantor agrees that all references in such
Guaranty to the “Guaranteed Obligations” shall include, without limitation, all
of the obligations of Borrowers to Agent and Lenders under the Credit Agreement,
as amended hereby. Finally, each Guarantor hereby represents and acknowledges
that the execution and delivery of this Amendment and the other Loan Documents
executed in connection herewith shall in no way change or modify its obligations
as a guarantor, debtor, pledgor, assignor, obligor and/or grantor under the
Guaranty and shall not constitute a waiver by Agent or Lenders of any of their
rights against such Guarantor.
     Section 5.03 Representations and Warranties. Each Borrower and each Loan
Party hereby represents and warrants to Agent and Lenders that (i) the
execution, delivery and performance of this Amendment and any and all other Loan
Documents executed and/or delivered in connection herewith have been authorized
by all requisite corporate action on the part of such Borrower and such Loan
Party and will not violate the certificate/articles of incorporation or other
analogous formation document of such Borrower or such Loan Party or the bylaws
or other analogous charter or organizational documents of such Borrower or such
Loan Party, (ii) except as disclosed to Agent and Lenders in writing prior to
the date hereof, the representations and warranties contained in the Credit
Agreement, as amended hereby, and any other Loan Document are true and correct
on and as of the date hereof as though made on and as of the date hereof,
including such representations and warranties therein that relate solely to the
Closing Date, which shall be true and correct on and as of the date hereof as
though made on and as of the date hereof, (iii) except as disclosed to Agent and
Lenders in writing prior to the date hereof, such Borrower or such Loan Party is
in full compliance with all covenants and agreements contained in the Credit
Agreement, as amended hereby, (iv) except as disclosed to Agent and Lenders in
writing prior to the date hereof, such Borrower or such Loan Party has not
amended its certificate/articles of incorporation or other analogous formation
document or bylaws or other analogous charter or organizational documents since
February 25, 2004, and (iv) the Transactions will not violate any of the
provisions of the Indenture and no consent is required thereunder.
Fifth Amendment to Amended and
Restated Credit Agreement

3



--------------------------------------------------------------------------------



 



ARTICLE VI
Miscellaneous
     Section 6.01 Survival of Representations and Warranties. All
representations and warranties made in the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Agent or any Lender or any closing shall affect the
representations and warranties or the right of Agent or Lenders to rely upon
them.
     Section 6.02 Reference to Credit Agreement; Obligations. Each of the Loan
Documents, including the Credit Agreement and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement as amended hereby,
are hereby amended so that any reference in such Loan Documents to the Credit
Agreement shall mean a reference to the Credit Agreement, as amended hereby.
Each Borrower acknowledges and agrees that its obligations under this Amendment
and the Credit Agreement, as amended hereby, constitute “Obligations” as defined
in the Credit Agreement and as used in the Loan Documents.
     Section 6.03 Expenses. As provided in the Credit Agreement, each Borrower
agrees to pay on demand all reasonable costs and expenses incurred by Agent in
connection with the preparation, negotiation and execution of this Amendment and
the other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the
reasonable costs and fees of Agent’s legal counsel, and all reasonable costs and
expenses incurred by Agent in connection with the enforcement or preservation of
any rights under the Credit Agreement, as amended hereby, or any other Loan
Document.
     Section 6.04 Severability. Any provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable. Furthermore,
in lieu of each such invalid or unenforceable provision there shall be added
automatically as a part of this Amendment a valid and enforceable provision that
comes closest to expressing the intention of such invalid unenforceable
provision.
     Section 6.05 APPLICABLE LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY
OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     Section 6.06 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of Agent, Lenders, Borrowers, the other Loan Parties
signatory hereto and
Fifth Amendment to Amended and
Restated Credit Agreement

4



--------------------------------------------------------------------------------



 



their respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender.
     Section 6.07 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     Section 6.08 Effect of Waiver. No consent or waiver, express or implied, by
Agent or any Lender to or for any breach of or deviation from any covenant or
condition of the Credit Agreement shall be deemed a consent or waiver to or of
any other breach of the same or any other covenant, condition or duty.
     Section 6.09 Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.
     Section 6.10 Release. EACH OF BORROWER AND THE OTHER LOAN PARTIES SIGNATORY
HERETO HEREBY ACKNOWLEDGE THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE
“OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM AGENT OR LENDERS. EACH OF BORROWER AND THE OTHER LOAN PARTIES SIGNATORY
HERETO HEREBY VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT AND
EACH LENDER, THEIR RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER OR THE OTHER
LOAN PARTIES SIGNATORY HERETO MAY NOW HAVE AGAINST AGENT AND ANY LENDER, THEIR
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF
ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.
     Section 6.11 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
Fifth Amendment to Amended and
Restated Credit Agreement

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed on the date first
written above, to be effective upon satisfaction of the conditions set forth
herein.

     
 
  BORROWERS:
 
   
 
  NEWPARK RESOURCES, INC.,
 
  DURA-BASE NEVADA, INC.,
 
  EXCALIBAR MINERALS INC.,
 
  EXCALIBUR MINERALS OF LA., L.L.C.,
 
  NEWPARK DRILLING FLUIDS, LLC,
 
  NEWPARK ENVIRONMENTAL SERVICES, L.L.C.,
 
  NEWPARK ENVIRONMENTAL MANAGEMENT COMPANY, L.L.C.,
 
  NEWPARK HOLDINGS, INC.,
 
  NEWPARK TEXAS, L.L.C.,
 
  NEWPARK DRILLING FLUIDS LABORATORY, INC.,
 
  SOLOCO, L.L.C.,
 
  SUPREME CONTRACTORS, L.L.C.,
 
  COMPOSITE MAT SOLUTIONS L.L.C.,
 
  NEWPARK ENVIRONMENTAL WATER SOLUTIONS LLC, and
 
  NEWPARK WATER TECHNOLOGY PARTNERS LLC

             
 
  By:   /s/ John R. Dardenne              
 
          John R. Dardenne
 
          Treasurer

     
 
  BATSON MILL, L.P.,
 
  NES PERMIAN BASIN, L.P.,
 
  NEWPARK ENVIRONMENTAL SERVICES OF TEXAS, L.P.,
 
  NID, L.P., and
 
  SOLOCO TEXAS, L.P.

                  By: Newpark Holdings, Inc., the general partner of such entity
 
           
 
  By:   /s/ John R. Dardenne              
 
          John R. Dardenne
 
          Treasurer

Fifth Amendment to amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              OLS CONSULTING SERVICES, INC.
 
       
 
  By:   /s/ John R. Dardenne
 
       
 
      John R. Dardenne
 
      Treasurer

              THE LOMA COMPANY, L.L.C.
 
       
 
  By:   /s/ John R. Dardenne
 
       
 
      John R. Dardenne
 
      Treasurer

              LOAN PARTIES:
 
            MALLARD & MALLARD OF LA., INC., and     SHAMROCK DRILLING FLUIDS,
INC.
 
       
 
  By:   /s/ John R. Dardenne
 
       
 
      John R. Dardenne
 
      Treasurer

              NEWPARK ENVIRONMENTAL SERVICES     MISSISSIPPI, L.P.
 
            By: Newpark Holdings, Inc., its general partner
 
       
 
  By:   /s/ John R. Dardenne
 
       
 
      John R. Dardenne
 
      Treasurer

Fifth Amendment to amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
LENDERS:

JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, N.A. (Main Office Chicago))
Individually, as Agent and LC Issuer
      By:   /s/ J. Devin Mock       J. Devin Mock        Vice President     

Fifth Amendment to amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.,     as Lender
 
       
 
  By:   /s/ John Olsen
 
       
 
  Name:   John Olsen
 
       
 
  Title:   Vice President
 
       

Fifth Amendment to amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           
HIBERNIA NATIONAL BANK,
as Lender
      By:   /s/ Cheryl Denenea       Cheryl Denenea        Vice President     

Fifth Amendment to amended and
Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            WHITNEY NATIONAL BANK,
as Lender
      By:   /s/ Josh Jones       Josh Jones        Assistant Vice President     

Fifth Amendment to amended and
Restated Credit Agreement

 